PD-0481-15
                           PD-0481-15                             COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                  Transmitted 4/30/2015 2:10:02 PM
                                                                    Accepted 5/1/2015 11:06:16 AM
                                                                                    ABEL ACOSTA
                         NO. _____________________                                          CLERK

                  IN THE COURT OF CRIMINAL APPEALS

                             RUBEN GARCES,
                                 Appellant,
                                    v.
 May 1, 2015               THE STATE OF TEXAS,
                                 Appellee.


                    On Appeal from the 118th District Court
                         of Glasscock County, Texas
                    Cause No. 432 (Hon. D. Timothy Yeats)


                                       and

                              NO. 11-13-00085-CR

                          from the
  THE COURT OF APPEALS FOR THE ELEVENTH JUDICIAL DISTRICT
                     EASTLAND, TEXAS

     APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE
           PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

            The Eastland Court of Appeals affirmed Appellant’s conviction on

March 26, 2015. The Petition for Discretionary Review in this cause was due on

April 27, 2015, day thirty having fallen on Saturday, April 25, 2015. Prior to the

instant Petition for Discretionary Review being due, Appellant’s counsel was busy

with several matters, a sample of which includes answering written discovery in

Cause No. 10,313-D, Heather Thames v. Anita Brady, in the Honorable 350th District
Court of Taylor County, Texas, answering written discovery in Cause No. 22,614,

Elvin Hogue, et al v. CCI Ventures, Inc., in the Honorable County Court at Law No.

1 of Taylor County, Texas, and attending an out-of-town mediation in Cause No.

2013-58,235; Judith Dunbar v. Starcon International, Inc., in the Honorable 80th

District Court of Harris County, Texas. Counsel was also mustering and presenting

alibi evidence and secured a dismissal by the State of charges in Cause No. 11,528-

D, State of Texas v. Jason Pierce, in the Honorable 350th District Court of Taylor

County Texas. Further, counsel was resolving a discovery dispute in Cause No.

48,432‐A, Rowdy Lord v. Texas Midwest Emergency Physicians, in the Honorable

42nd District Court of Taylor County, Texas.

      Therefore, counsel has been unable to complete the Petition for

Discretionary Review.

       Counsel prays for a thirty (30) day extension, which would make the

Petition for Discretionary Review due on May 27, 2015. This is the first extension

request for filing Appellant’s Petition for Discretionary Review.


                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant prays this Court

enters an order extending the deadline for filing his Petition for Discretionary

Review for thirty (30) days.

                                 Respectfully Submitted,
                                                                                     2
                             /s/Rick Dunbar________________
                             FREDERICK DUNBAR
                             GALBREATH LAW FIRM
                             rick@galbreathlawfirm.com
                             Texas Bar No. 24025336
                             4542 Loop 322
                             Suite 102
                             Abilene, Texas 79602
                             Telephone: 325/437.7000
                             Facsimile: 325/437.7007
                         CERTIFICATE OF SERVICE

      I hereby certify that on this 30th day of April, 2015, a true and correct copy
of the above and foregoing was forwarded all counsel of record in a manner
consistent with the requirements of the law.



                                             /s/Rick Dunbar________________
                                             Rick Dunbar

                      CERTIFICATE OF COMPLIANCE

     According to the word count of the undersigned’s word processor, this
document has 435 words. This document in therefore compliant.



                                             /s/Rick Dunbar________________
                                             Rick Dunbar




                                                                                  3